Exhibit 12.1 Statement of Computation of Ratio of Earnings to Fixed Charges Three Months Ended March 31, 2005 2006 2007 2008 2009 Earnings Income From Continuing Operations * 138,639 158,538 132,701 115,476 53,895 Fixed Charges 93,414 101,905 119,603 165,832 38,883 Distributed Income of Investments in Unconsolidated Affiliates 37,085 63,483 122,900 146,095 47,679 Capitalized Interest (6,759 ) (10,681 ) (11,030 ) (19,170 ) (5,276 ) Total Earnings 262,379 313,245 364,174 408,233 135,181 Fixed Charges Interest Expense 81,861 86,171 101,223 139,988 32,124 Capitalized Interest 6,759 10,681 11,030 19,170 5,276 Rental Interest Factor 4,794 5,053 7,350 6,674 1,483 Total Fixed Charges 93,414 101,905 119,603 165,832 38,883 Ratio:Earnings / Fixed Charges 2.81 3.07 3.04 2.46 3.48 *Excludes discontinued operations, gain on sale of assets, provision for income taxes and equity in earnings of unconsolidated affiliates.
